Citation Nr: 0328941	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to burial allowance in excess of $300.  

2.  Entitlement to plot or internment allowance in excess of 
$150.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
decision by the RO which authorized $300 for burial allowance 
and $150 for plot or interment allowance.  The appellant (the 
deceased veteran's sister) appeals for full reimbursement of 
the money she spent in connection with the veteran's burial.


FINDINGS OF FACT

1.  The veteran's death in March 2001 is not shown to have 
been the result of a disability related to military service.

2.  The appellant submitted evidence showing that she paid 
for the veteran's funeral expenses and for his internment.

3.  The maximum burial and plot/interment benefits for a 
nonservice-connected death have been awarded.


CONCLUSIONS OF LAW

1.  The criteria for burial allowance in excess of $300 have 
not been met.  38 U.S.C.A. §§ 2302(a), (West 2001); 38 C.F.R. 
§ 3.1600 (2001).

2.  The criteria for plot or internment allowance in excess 
of $150 have not been met.  38 U.S.C.A. §§ 2303(b) (West 
2001); 38 C.F.R. § 3.1600 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), do not apply to chapter 23, 
Burial Benefits matters.  Chapter 23 contains its own notice 
and duty to assist provisions pertaining claimants who seek 
reimbursement for burial allowances.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In this regard, 
38 U.S.C.A. § 2304 provides that if a claimant's application 
is incomplete at the time it is originally submitted, the 
Secretary shall notify the applicant of the evidence 
necessary to complete the application.  If such evidence is 
not received within one year from the date of such 
notification, no allowance may be paid.  In the instant case, 
the appellant submitted a complete application for burial 
benefits.  She submitted her claim on the appropriate VA 
application and she provided VA with appropriate supporting 
evidence.  See 38 C.F.R. § 3.1601(b).  

Additionally, the Board finds it noteworthy that in an August 
2002 Statement of the Case, the appellant was provided with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claims.  In 
light of the foregoing, the Board finds that VA's duty to 
assist has been fulfilled.


II.  Factual Background

In July 1948, the RO granted service connection for 
psychoneurosis, anxiety state and assigned a 30 percent 
rating, effective from January 1947.  In a subsequent rating 
decision, the RO reduced the veteran's rating to 10 percent, 
effective from September 1948.  A review of the record 
reveals that the 10 percent rating has remained in effect 
until the veteran's death.

According to the death certificate, the veteran was 80 years 
old when he died on March [redacted], 2001 at General Hospital.  The 
immediate cause of death was cardiac arrest due to or as a 
consequence of end stage congestive heart failure.  The place 
of disposition was St. Mary's Cemetery.

The appellant submitted a completed VA Form 21-530 in October 
2001 that showed payment of $4,622.83 for total expenses of 
burial, funeral, transportation and burial plot.  She 
specified on the form that she was not claiming that the 
cause of the veteran's death was service connected.  She 
reported that her funds were used to pay the burial, funeral, 
and plot expenses.  An itemized copy of the funeral expenses 
($4,622.83) was provided.  She also submitted a copy of a 
check signed by her and made out to a funeral home in the 
amount of $4,622.83.

In support of her claim, she submitted a copy of the 
veteran's funeral bill statement which was dated in March 
2001 and which showed that $4,622.83 was due.  On the 
statement it was noted that the appellant paid the bill in 
full in March 2001.  The appellant also submitted a copy of a 
check made out to the funeral home in the amount of 
$4,622.83.

In November 2001, the RO notified the appellant that VA had 
authorized a $300 payment for burial allowance and a $150 
payment for plot or interment allowance.  She was informed 
that the payment was based on nonservice-connected death.  


III.  Analysis

In the case of a deceased veteran who at the time of death 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation), the 
Secretary, in the Secretary's discretion, having due regard 
to the circumstances in each case, may pay a sum not 
exceeding $300 for funeral expenses of the deceased veteran 
and the expense of preparing the body and transporting it to 
the place of burial.  38 U.S.C.A. § 2302(a).  38 C.F.R. 
§ 3.1600(b). 

In addition, a sum not to exceed $150 is payable as a plot or 
internment allowance to such person as the Secretary 
prescribes, except that if any part of the plot or interment 
costs of a burial to which this clause applies has been paid 
or assumed by a State, an agency or political subdivision of 
a State, or a former employer of the deceased veteran, no 
claim for such allowance shall be allowed for more than the 
difference between the entire amount of the expenses incurred 
and the amount paid or assumed by any or all of the foregoing 
entities.  38 U.S.C.A. § 2303(b) (2001).  VA regulations 
provides that when a veteran dies from nonservice-connected 
causes, an amount not to exceed the amount specified in 
38 U.S.C.A. § 2303(b) may be paid as a plot or interment 
allowance.  The plot or interment allowance is payable to the 
person or entity who incurred the expense.  A claimant is 
eligible for such benefit if the deceased veteran is eligible 
for the burial allowance under (b) or (c) of 38 C.F.R. 
§ 3.1600.  38 C.F.R. § 3.1600(f).

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon the request of the survivor of such veteran, shall pay 
the burial and funeral expenses incurred in connection with 
the death of the veteran in an amount to exceeding the 
greater of (1) $1500 or (2) the amount authorized to be paid 
under section 8134(a) of title 5 in the case of a Federal 
employee whose death occurs as the result of an injury 
sustained in the performance of duty.  38 U.S.C.A. § 2307 
(2000).  If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Where a 
veteran dies as the result of a service-connected disability, 
or is in receipt of (but for the receipt of retirement pay or 
pension under this title would have been entitled to) 
disability compensation, the Secretary may pay, in addition 
to any amount paid pursuant to section 2302 or 2307 of this 
title, the cost of transportation of the deceased veteran for 
burial in a national cemetery.  38 U.S.C.A. § 2308.

Claims for reimbursement or direct payment of burial and 
funeral expenses under 38 C.F.R. § 3.1600(b) and plot or 
internment allowance under 38 C.F.R. § 3.1600(f) must be 
received by VA within 2 years after the permanent burial or 
cremation of the body.  Claims for burial allowance may be 
executed by:  (1) the funeral director, if entire bill or any 
balance is unpaid (if unpaid bill or the unpaid balance is 
less than the applicable statutory burial allowance, only the 
unpaid amount may be claimed by the funeral director); or 
(ii) the individual whose personal funds were used to pay 
burial funeral and transportation expenses; or (iii) the 
executor or administrator of the estate of the veteran or the 
estate of the person who paid the expenses of the veteran's 
burial or provided such services.  Claims for plot or 
interment allowance may be executed by: (1) the funeral 
director, if he or she provided the plot or interment 
services, or advanced funds to pay for them, and if the 
entire bill or the unpaid balance is less than the statutory 
plot or interment allowance, only the unpaid amount may be 
claimed by the funeral director; or (ii) the person(s) whose 
personal funds were used to defray the cost of the plot or 
interment expenses or (iii) The person or entity from whom 
the plot was purchased or who provided interment services if 
the bill for such is unpaid in whole or in part.  An unpaid 
bill for a plot will take precedence in payment of the plot 
or interment allowance over an unpaid bill for other 
interment expenses or a claim for reimbursement for such 
expenses.  Any remaining balance of the plot or interment 
allowance may then be applied to interment expenses or (iv) 
the executor or administrator of the estate of the veteran or 
the estate of the person who bore the expense of the plot or 
interment expenses.  38 C.F.R. § 3.1601.

The appellant reported on her October 2001 Application for 
Burial Benefits, received approximately 8 months after the 
veteran's permanent burial, that she was not claiming that 
the veteran's death was due to service.  Moreover, the Board 
observes that the record does not show that the veteran's 
death was due to service.  The veteran's immediate cause of 
death was cardiac arrest due to end stage congestive heart 
failure.  The veteran's service medical records are negative 
for a diagnosis of a heart disorder.  During his lifetime, 
the veteran was service-connected for psychoneurosis, anxiety 
state and the medical evidence of record do not show that his 
service-connected psychiatric disorder caused or contributed 
to cause his death.  See 38 C.F.R. § 312.  The Board must 
therefore conclude that the veteran's death was nonservice-
connected.  Consequently, the award of burial benefits will 
be based on VA laws and regulations pertaining to nonservice-
connected death burial allowances.  

In November 2001, the RO notified the appellant that her 
claim for burial benefits and a plot or interment allowance 
had been allowed and that she would be awarded $300 for 
burial allowance and $150 for a plot interment allowance.  
The appellant appealed, indicating in her statement that she 
should be fully reimbursed as she was on a fixed income.

In this case, the maximum burial benefits allowable under the 
law have been authorized.  The laws and regulations 
applicable to the appellant's claim provide that no more than 
$450.00 plus transportation expenses may be authorized for 
burial benefits, as the veteran's death was not service-
connected. 38 U.S.C.A. § 2302, 2303.

The Board has not overlooked that the amount payable for a 
plot or interment allowance if the eligible veteran was not 
buried in a national cemetery has been increased to $300 and 
if the veteran died from a service-connected disability, 
$2000.00 is now payable.  However, the amendments apply to 
deaths after December 1, 2001 and are not applicable in this 
case as the veteran died in March 2001.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub.L. No. 107-
103 § 501(b)(1), 115 Stat. 994.

In view of the foregoing, the Board must find that the 
preponderance of the evidence is against the claims for 
burial allowance in excess of $300 and a plot or interment 
allowance in excess of $150; the benefit-of-the doubt 
doctrine is inapplicable and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Burial allowance in excess of $300 is denied.

Plot or internment allowance in excess of $150 is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



